Exhibit 10.17

 

[FORM OF] NUVASIVE, INC.

NOTICE OF GRANT OF PERFORMANCE CASH AWARD

 

NuVasive, Inc. (the “Company”) has granted to the participant identified below
(the “Participant”) a performance cash award (the “Award”) pursuant to the
NuVasive, Inc. 2014 Executive Incentive Compensation Plan (the “Plan”), which
represents the right to receive – on the Settlement Date provided in the
Performance Cash Award Agreement attached hereto (together with this Grant
Notice, the “Agreement”) – a cash amount as set forth in, and subject to the
terms and conditions of, this Agreement.  This Award is subject to all of the
terms and conditions set forth in the Agreement and the Plan, each of which is
incorporated herein by reference.  Unless otherwise defined herein, capitalized
terms shall have the meanings assigned to such terms in the Plan or the
Agreement, as appropriate, and, in the event of any inconsistency between the
Plan and the Agreement, the terms of the Plan shall control.

 

Participant:[FIRST_NAME, LAST_NAME]

Participant ID:

[EMPLOYEE_IDENTIFIER]

Date of Grant:

[March 1, 2017]

Base Cash Amount:

$[TOTAL_AMOUNT_GRANTED], subject to adjustment as provided by the Agreement.

Initial Performance Period:

January 1, 2017 – December 31, 2017 (or, in the event of a Change in Control,
through the last day of the Company’s last fiscal quarter ending after January
1, 2017, and before the date of a Change in Control).

Initial Performance Measure:

 

The Company’s earnings per share (“EPS”), as listed in Section 2(t) of the Plan,
determined in accordance with generally accepted accounting principles in the
United States (“GAAP”), adjusted to reflect the impact of the change from a
basic to diluted share count, and determined excluding (1) certain litigation
liability gain/expense; (2) amortization of intangible assets; (3) non-cash
interest expense and gains/losses on convertible notes; (4) intangible asset
impairment; (5) certain leasehold related charges; (6) acquisition related items
(including expenses associated with prior mergers-and-acquisitions-related
activity and as incurred); (7) integration related charges associated with the
integration of acquired businesses; (8) certain one-time and business transition
costs; and (9) the related tax charges and benefits associated with the
exclusions (“Non-GAAP EPS”), and subject to such further adjustments as the
Committee may in its discretion determine and specify in writing prior to March
30, 2017.  No adjustments shall be made in the calculation of Non-GAAP EPS which
would preclude the payment of any amounts under this Award from satisfying the
requirements of Code section 162(m)(4)(C) and the regulations thereunder.

Initial Performance Target:

 

$1.25 or more of Non-GAAP EPS if the Initial Performance Period ends on December
31, 2017, and $0.10 or more of Non-GAAP EPS if the Initial Performance Period
ends on the last day of the Company’s last fiscal quarter ending after January
1, 2017, and before the date of a Change in Control.

Maximum Payment:

In the event the Committee determines and certifies that the Initial Performance
Target is satisfied, the maximum payment that may be made to the Participant is
equal to 187.5% of the Base Cash Amount.  If the Committee determines and
certifies that the Initial Performance Target is not satisfied, no amounts are
payable pursuant to this Award.  Such determination and certification shall be
made by the Committee in writing no later than the February 28th that next
follows the end of the Initial Performance Period, provided, however, that if
the Initial Performance Period ends on the last day of the Company’s last fiscal
quarter ending after January 1, 2017, and before the date of a Change in
Control, the Committee shall make such determination and certification no later
than the date immediately preceding the date of the Change in Control.  

 

--------------------------------------------------------------------------------

 

Actual Payment:

 

In the event the Committee determines and certifies that the Initial Performance
Target is satisfied, the actual payment made pursuant to this Award shall be
determined pursuant to Section 3.

Vesting Date:

Subject to the terms and conditions of the Agreement (including, without
limitation, conditions requiring continued Service with the Company through the
applicable date), this Award vests on March 1, 2020 (the “Scheduled Vesting
Date”).

By electronically accepting the Award according to the instructions in the
Participant’s E*TRADE account (pursuant to which the Participant received this
Grant Notice), the Participant agrees that the Award is governed by this Grant
Notice and by the provisions of the Plan and the Agreement, both of which are
made a part of this document.

 

The Participant acknowledges that copies of the Plan and the Agreement are
available via the Participant’s E*TRADE account.

 

The Participant represents that the Participant has read and is familiar with
the provisions of the Plan and the Agreement, and hereby accepts the Award
subject to all of their terms and conditions.

 

 

 

2

--------------------------------------------------------------------------------

 

NUVASIVE, INC.

PERFORMANCE CASH AWARD AGREEMENT

 

NuVasive, Inc. has granted to the Participant named in the Notice of Grant of
Performance Cash Award (the “Grant Notice”) to which this Performance Cash Award
Agreement is attached (together, the Performance Cash Award Agreement and the
Grant Notice being referred to collectively herein as this “Agreement”) an Award
subject to the terms and conditions set forth in this Agreement.  The Award has
been granted pursuant to, and shall - in all respects - be subject to the terms
and conditions of the NuVasive, Inc. 2014 Executive Incentive Compensation Plan
(the “Plan”), as amended from time-to-time, the provisions of which are
incorporated herein by reference.  By accepting the Award (as provided in the
Grant Notice), the Participant: (a) acknowledges receipt of, and represents that
the Participant has read and is familiar with, this Agreement and the Plan,
(b) accepts the Award subject to all of the terms and conditions of this
Agreement and the Plan, and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee or its delegate (to the
extent delegation is permitted under the Plan) in the event any questions arise
(and/or interpretation may be required) regarding this Agreement or the Plan.

1.Definitions and Construction.

1.1Definitions.  Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a)“2019 Revenue” means the Company’s GAAP revenue as publicly reported by the
Company in its earnings press release for the fiscal year ended December 31,
2019, adjusted to exclude the effect of currency fluctuations as well as any
substantial acquisitions and divestitures related activity that close after
January 1, 2019, and subject to such further adjustments as the Committee may in
its discretion determine and specify in writing.  Notwithstanding the foregoing,
in the event of a Change in Control prior to December 31, 2019, the 2019 Revenue
will be determined based on the Company’s financial performance over the four
consecutive fiscal quarters ending with and including the last fiscal quarter
prior to such Change in Control.

(b)“2019 Revenue Performance Multiplier” means the respective percentage
calculated using (or as identified in) the table below:

2019 Revenue
Performance Goal

% of Goal Achieved

2019 Revenue Performance Multiplier

<$1,071

<85.0%

0.0%

Threshold $1,071

85.00%

50.0%

$1,134

90.00%

66.7%

$1,166

92.50%

75.0%

$1,197

95.00%

83.3%

$1,229

97.50%

91.7%

Target $1,260

100.00%

100.0%

$1,292

102.50%

112.5%

$1,323

105.00%

125.0%

$1,355

107.50%

137.5%

Maximum $1,386

110.00%

150.0%

If the Company achieves a 2019 Revenue that falls between the foregoing levels,
the 2019 Revenue Performance Multiplier will be determined by linear
interpolation between the applicable levels noted above and using the following
guiding principles:

 

•

a 3.33% decrease in funding for every 1% of goal achieved below Target; and

 

•

a 5.0% incremental increase in funding for every 1% of goal achieved above 100%,
up to a maximum funding of 150% of target.

The Committee shall have the authority to make appropriate adjustments to the
2019 Revenue Performance

3

--------------------------------------------------------------------------------

 

Goal to account for changes in accounting standards and adopted changes in
accounting principles as well as the effect of substantial acquisitions and
divestitures related activity that close prior to January 1, 2019.  In each
case, the 2019 Revenue Performance Multiplier shall be rounded up to the nearest
tenth of a percent.

(c)“Beginning Period Average Price” means the average official closing price per
share of the respective company over the twenty consecutive trading days ending
with and including the first day of the TSR Performance Period (if such day is
not a trading day, the immediately preceding trading day).

(d)“Ending Period Average Price” means the average official closing price per
share of the respective company over the twenty consecutive trading days ending
with and including the last day of the TSR Performance Period (or, if such day
is not a trading day, the immediately preceding trading day).

(e)“Index Companies” means the companies that are included in the S&P 500,
continuously from the beginning through the end of the TSR Performance
Period.  The Committee shall have the authority to make appropriate adjustments
to the extent necessary to account for extraordinary, unusual and infrequently
occurring events and transactions involving an Index Company.

(f)“TSR Performance Multiplier” means the respective percentage calculated using
(or as identified in) the table below:

TSR Percentile Ranking for TSR Performance Period

TSR Performance Multiplier

At least at the 75th percentile

125.0%

Greater than the 25th Percentile but less than the 75th percentile

100.0%

At or below the 25th percentile

75.0%

 

(g)“TSR” means total shareholder return as determined by dividing (i) the sum of
(A) the Ending Period Average Price minus the Beginning Period Average Price
plus (B) all dividends and other distributions paid on a company’s shares during
the TSR Performance Period by (ii) the Beginning Period Average Price.  In
calculating TSR, all dividends are assumed to have been reinvested in shares
when paid.  The Committee shall have the authority to make appropriate equitable
adjustments to account for extraordinary items affecting a company’s TSR for the
TSR Performance Period.

(h)“TSR Performance Period” means the period commencing on January 1, 2017, and
ending on December 31, 2019, or in the event of a Change in Control prior to
December 31, 2019, ending on the date immediately preceding the date of the
Change in Control.  

(i)“TSR Percentile Ranking” means the Company’s percentile ranking relative to
the Index Companies, based on TSR.  TSR Percentile Ranking is determined by
ordering the Index Companies (plus the Company if the Company is not one of the
Index Companies) from highest to lowest based on TSR for the TSR Performance
Period and counting down from the company with the highest TSR (ranked first) to
the Company’s position on the list.  (If two companies are ranked equally, the
ranking of the next company shall account for the tie, so that if one company is
ranked first, and two companies are tied for second, the next company is ranked
fourth.)  After this ranking, the TSR Percentile Ranking will be calculated
using the following formula, rounded to the nearest whole percentile by
application of regular rounding:

TSR Percentile Ranking =

(N – R)

* 100

(N – 1)

“N” represents the number of Index Companies for the TSR Performance Period
(plus one if the Company is not one of the Index Companies for the TSR
Performance Period).

“R” represents the Company’s ranking among the Index Companies (including the
Company if the Company is not one of the Index Companies for the TSR Performance
Period).

For example, if there are 100 Index Companies (including the Company), and the
Company ranked 40th, the TSR Percentile Ranking would be the 61st percentile


4

--------------------------------------------------------------------------------

 

(61% = (100 – 40)/(100 – 1) * 100, rounded to the nearest whole percentile by
application of regular rounding).

1.2Construction.  Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

2.Administration.

2.1Committee Actions.  All questions of interpretation concerning this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee or its delegate.  All such determinations by the Committee or
its delegate shall be final, binding and conclusive upon all persons having an
interest in the Award, unless fraudulent or made in bad faith.  Any and all
actions, decisions and determinations taken or made by the Committee in the
exercise of its discretion pursuant to the Plan or the Award or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Award.  

2.2Express Authority Required.  Only individuals expressly designated by the
Committee shall have the authority to act on behalf of the Committee with
respect to certain of the matters, rights, obligations, modifications, or
elections allocated to the Company herein (or in the Plan).

3.Payment.  Subject to satisfaction of the Initial Performance Target and the
vesting requirements of Section 4, and except as otherwise provided in Section
3.1 or 3.2, the cash amount that shall be payable in settlement of this Award on
the date specified in Section 5 below shall be equal to the Base Cash Amount
multiplied by the 2019 Revenue Performance Multiplier multiplied by the TSR
Performance Multiplier, rounding up to the nearest whole dollar.  If the 2019
Revenue Performance Multiplier is 0%, the Award is forfeited and no cash payment
will be paid.

3.1Death or Disability.  Upon the Participant’s death or termination of Service
due to Disability, the cash amount that shall be payable in settlement of this
Award on the date specified in Section 5 below shall be the Base Cash Amount (as
provided in the Notice of Grant, with no application of the 2019 Revenue
Performance Multiplier or the TSR Performance Multiplier).

3.2Change in Control.  Upon any Change in Control prior to December 31, 2019,
the amount of cash that shall be paid in settlement of this Award shall be equal
to the greater of (i) the Base Cash Amount (as set forth in the Notice of Grant)
or (ii) such Base Cash Amount multiplied by the 2019 Revenue Performance
Multiplier, multiplied by the TSR Performance Multiplier, rounding up to the
nearest whole dollar.

4.Vesting; Forfeiture.

4.1Vesting of Award.  Provided that the Participant’s Service has not terminated
prior to the applicable date, the Award shall become vested upon the earliest
date to occur of the following (the “Vesting Date”):

(a)the Scheduled Vesting Date (as provided in the Grant Notice);

(b)the Participant’s death;

(c)termination of the Participant’s Service due to Disability; and

(d)immediately before any Change in Control.

5

--------------------------------------------------------------------------------

 

4.2Leaves of Absence.

(a)If Participant takes an approved medical, FMLA (or other statutorily
protected leave), or military leave (each, an “Approved Leave”) and returns from
such leave for at least thirty calendar days, then Participant shall be treated
as if the period of such Approved Leave had been a period of continuous Service
with the Company or Affiliate, and the Award shall be settled in accordance with
Section 5.

(b)In the event the Participant takes a leave of absence other than an Approved
Leave, the cash amount payable as determined under Section 3, shall be prorated
by multiplying such amount by a fraction the numerator of which is the number of
whole months during the period commencing on January 1, 2017, and ending on the
earlier of the date of a Change in Control or March 1, 2020 (the “Vesting
Period”), that Participant had been in continuous Service with the Company or an
Affiliate, and the denominator of which is the number of months the Vesting
Period spans, rounding up to the nearest whole number.

(c)In the event of Participant’s termination of Service during any leave of
absence, then the Award shall expire in accordance with the provisions set forth
in Section 4.3.

4.3Forfeiture of Award Upon Termination of Service.  Except as otherwise
provided in Section 4.1, the Award will terminate automatically without any
further action by the Company and be forfeited without further notice and at no
cost to the Company upon Participant’s termination of Service.

5.Settlement of Award.  Subject to the terms and conditions of the Plan and this
Agreement, any cash amount that is determined to be payable pursuant to
Section 3 shall be distributed to Participant (or Participant’s estate in the
event of death) with respect to Participant’s Award within 30 days following the
Vesting Date for such Award, except as otherwise provided in Section 8.1. (the
“Settlement Date”).

6.Tax Withholding.  By accepting the Award (as provided in the Grant Notice),
the Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, including withholding of a portion of the cash
amount otherwise payable to the Participant in settlement of the Award, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, the vesting of the Award or the payment of cash in
settlement of the Award.

7.Rights as a Director, Employee or Consultant.

If the Participant is an Employee, the Participant understands and acknowledges
that, except as otherwise provided in a separate, written employment agreement
between a Participating Company and the Participant, the Participant’s
employment is “at will” and is for no specified term.  Nothing in this Agreement
shall confer upon the Participant any right to continue in the Service of a
Participating Company or interfere in any way with any right of the
Participating Company Group to terminate the Participant’s Service at any time.

8.Compliance with Section 409A.

It is intended that the settlement of the Award as set forth in this Agreement
qualify for exemption from, or comply with, the requirements of Section 409A,
and any ambiguities herein will be interpreted to so qualify or
comply.  Notwithstanding the foregoing, if it is determined that the Award fails
to satisfy the requirements of the “short-term deferral” exemption and are
otherwise Section 409A Deferred Compensation, it is intended that any payment or
benefit which is made or provided pursuant to or in connection with this Award
shall comply in all respects with the applicable requirements of Section 409A
(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non‑compliance.  In connection with effecting
such compliance with Section 409A, the following shall apply:

8.1Separation from Service; Required Delay in Payment to Specified
Employee.  Notwithstanding anything set forth herein to the contrary, no amount
payable pursuant to this Agreement on account of the Participant’s termination
of Service which constitutes a “deferral of compensation” within the meaning of
the

6

--------------------------------------------------------------------------------

 

Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A
Regulations.  Furthermore, to the extent that the Participant is a “specified
employee” within the meaning of the Section 409A Regulations as of the date of
the Participant’s separation from service, no amount that constitutes a deferral
of compensation which is payable on account of the Participant’s separation from
service shall be paid to the Participant before the date (the “Delayed Payment
Date”) which is first day of the seventh month after the date of the
Participant’s separation from service or, if earlier, the date of the
Participant’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid on the Delayed Payment Date.

8.2Other Changes in Time of Payment.  Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the Section
409A Regulations.

8.3Amendments to Comply with Section 409A; Indemnification.  Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant.  The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.

8.4Advice of Independent Tax Advisor.  The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award.  The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

9.Miscellaneous Provisions.

9.1Termination or Amendment.  The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A.  No amendment or addition to this
Agreement shall be effective unless in writing.

9.2Nontransferability of the Award.  Prior to the payment of cash on the
applicable Settlement Date, neither this Award nor any cash amount payable under
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution.  All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

9.3Repayment/Forfeiture.  By accepting this Award, the Participant specifically
agrees that any and all payments or benefits the Participant or any other person
may be entitled to receive under or as a result of this Award shall be
immediately forfeited, and that the aggregate amount of any payments or benefits
the Participant or any other person has received under or as a result of this
Award (determined without regard to any taxes or other amounts withheld from
such payments or benefits), shall be repaid to the Company within 30 days
following written notice from the Company (or such shorter period as may be
required by applicable law), (1) as the Company in its discretion determines may
be required to comply with any applicable listing standards of a national
securities exchange adopted in accordance with Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (regarding recovery of
erroneously awarded compensation) and any implementing rules and regulations of
the

7

--------------------------------------------------------------------------------

 

U.S. Securities and Exchange Commission adopted thereunder or similar rules
under the laws of any other jurisdiction, (2) to the extent provided pursuant to
the Company’s Incentive Compensation Recoupment Policy, and (3) in the event the
Committee or its delegate determines that the Participant has engaged in
Prohibited Conduct (as defined below) at any time during the Recoupment Period
(as defined below).  For purposes of this Section 9.3,

(a)“Prohibited Conduct” means (1) violation of the Company’s Code of Ethical
Business Conduct, Insider Trading Policy, or any Proprietary Information,
Inventions Agreement, Non-Compete Agreement (or similar agreement) signed by the
Participant; (2) unethical behavior (such as, without limitation, fraud,
dishonesty, or misrepresentation of product benefits); (3) engaging in
Competition; (4) disclosing or using in any capacity other than as necessary in
the performance of duties assigned by the Company or its Affiliates any
confidential information, trade secrets or other business sensitive information
or material concerning the Company or its Affiliates, customers, suppliers or
partners; (5) directly or indirectly employing, contacting concerning
employment, or participating in any way in the recruitment for employment of
(whether as an employee, officer, director, agent, consultant or independent
contractor), any person who was or is an employee, representative, officer or
director of the Company or any of its Affiliates at any time within the 12
months prior to termination of Participant’s employment; (6) any action or
statement by Participant and/or his or her representatives that either does or
could reasonably be expected to disparage the Company, its Affiliates, or their
officers, employees, or directors, or undermines, diminishes or otherwise
damages the relationship between the Company or any of its Affiliates and any of
their respective customers, potential customers, vendors and/or suppliers that
were known to Participant; or (7) breach of any provision of any employment or
severance agreement with the Company or any Affiliate.  Any determination of
Prohibited Conduct shall be made by the Committee or its delegate in its sole
discretion and shall be binding on all parties.  Notwithstanding anything
contained herein to the contrary, Prohibited Conduct shall not include
communication by Participant with any government agency, commission or regulator
or participation by Participant in any investigation or proceeding that may be
conducted by any government agency, commission or regulator, but only to the
extent that such communication is required or permitted by law.

(b)“Competition” means, either during Participant’s employment with the Company
or any of its Affiliates, or within 12 months following termination of such
employment, accepting employment with, or serving as a consultant or advisor or
in any other capacity to a competitor of the Company, including but not limited
to the DePuy Synthes division of Johnson & Johnson, Stryker Corporation, Globus
Medical, Inc., Medtronic, Inc., K2M Holdings, Inc., Zimmer Biomet Holdings, Inc.
or any subsidiary or Affiliate of the foregoing (a “Competitor”), including, but
not limited to, employment or another business relationship with any Competitor
if Participant has been introduced to trade secrets, confidential information or
business sensitive information during Participant’s employment with the Company
or any of its Affiliates and such information would aid the Competitor because
the threat of disclosure of such information is so great that it must be assumed
that such disclosure would occur.

(c)“Recoupment Period” means the period beginning on the Date of Grant and
ending on the date that is 12 months after the date on which the Participant or
any other person received any payment or benefit pursuant to this Award,
provided, however, that if the Prohibited Conduct resulted in the Participant or
any other person receiving any payment or benefit pursuant to this Award in
excess of the payment or benefit that would have been received absent such
Prohibited Conduct, the Recoupment Period shall end on the date that is 36
months after the date on which such payment or benefit was received.  

9.4Further Instruments.  The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

9.5Binding Effect.  This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.  If all or any part of any
section or clause of this Agreement is determined to be invalid or unenforceable
in any respect or to any degree, that section or clause shall be interpreted and
enforced to the maximum extent allowed by law and shall not invalidate or impact
any other sections and/or clauses that remain.

8

--------------------------------------------------------------------------------

 

9.6Delivery of Documents and Notices.  Any document relating to participation in
the Plan or any notice required or permitted hereunder shall be given in writing
and shall be deemed effectively given (except to the extent that this Agreement
provides for effectiveness only upon actual receipt of such notice) upon
personal delivery, electronic delivery at the e-mail address, if any, provided
for the Participant by a Participating Company, or upon deposit in the U.S. Post
Office or foreign postal service, by registered or certified mail, or with a
nationally recognized overnight courier service, with postage and fees prepaid,
addressed to the other party at the address of such party set forth in the Grant
Notice or at such other address as such party may designate in writing from time
to time to the other party.

(a)Description of Electronic Delivery.  The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, and any reports of the
Company provided generally to the Company’s stockholders, may be delivered to
the Participant electronically.  In addition, if permitted by the Company, the
Participant may deliver electronically the Grant Notice to the Company or to
such third party involved in administering the Plan as the Company may designate
from time to time.  Such means of electronic delivery may include but do not
necessarily include the delivery of a link to a Company intranet or the Internet
site of a third party involved in administering the Plan, the delivery of the
document via e-mail or such other means of electronic delivery specified by the
Company.

(b)Consent to Electronic Delivery.  The Participant acknowledges that the
Participant has read Section 9.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 9.6(a).  The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing.  The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 9.6(a) or may change the electronic mail address to which such documents
are to be delivered (if Participant has provided an electronic mail address) at
any time by notifying the Company of such revoked consent or revised e-mail
address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 9.6(a), but has nevertheless
knowingly and voluntarily chosen to do so by accepting the Award (as provided in
the Grant Notice).

9.7Integrated Agreement.  This Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter.  To the extent contemplated herein or therein,
the provisions of this Agreement and the Plan shall survive any settlement of
the Award and shall remain in full force and effect.

9.8Applicable Law.  This Agreement shall be governed by the laws of the State of
Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

9.9Terms and Conditions Subject to Change in the Event the Participant Transfers
Outside of the United States.  Should the Participant transfer his or her
residence and/or employment with the Company to another country, the Company, in
its sole discretion, shall determine whether application of certain additional
and/or supplemental terms and conditions is necessary or advisable in order to
comply with respective laws, rules and regulations or to facilitate the
operation and administration of the Award and the Plan.  In all circumstances,
the Company will provide the Participant with its ordinary-course terms and
conditions for such country(ies) in the form of an amendment and/or addendum,
which shall thereafter be part of this Agreement.

 

9